Cooper, C. J.,
delivered the opinion of the Court.
Under the uncontroverted circumstances developed by this record the possession of the plaintiff, secured in the manner stated by himself, was not sufficient to -entitle him to this action.
It is immaterial whether under the parol lease he had aright to a term beginning on the first day of January, for that right was controverted by the owner, who was in possession of the premises. The plaintiff, for the unmistakable purpose of putting upon the owner the onus of evicting him, or of acquiring the right to a summary remedy in case he should be forcibly removed, resorted to the expedient of hitching a couple of horses in the unfinished stable as evidence and agencies of his “ peaceable possession of ” the premises. The authorities are numerous to the effect that a- scrambling possession thus obtained is not sufficient to entitle the party to the action of unlawful entry and detainer.
3. Waits Actions and Defences, 31, where many of the cases are collected. Judgment reversed.